Wright, C. J.
Judgment by default was rendered against tbe defendants as tbe makers and indorsers of a certain promissory note. Tbe indorsers appeal and assign as error that tbe petitioner does not aver that tbey bad due notice of tbe demand and non-payment of tbe note by tbe maker, and that taking the petition as true, therefore, it shows no cause of action against them. Held; 'That granting, that tbe petition would be bad upon demurer, tbe defect could not avail, when presented for tbe first time in this court. Davis v. Burt, et al. 7, Iowa 58.
Judgment affirmed.